Case 3:20-cv-03866-JCS Document 22 Filed 06/17/20 Page 1 of 5




                                DECLARATION OF IAN McDONNELL IN
                                SUPPORT OF MEMORANDUM OF
                                POINTS AND AUTHORITIES IN
                                SUPPORT OF PLAINTIFFS'
                                APPLICATION FOR A TEMPORARY
                                RESTRAINING ORDER AND/OR ORDER
                                TO SHOW CAUSE AND FOR
                                PRELIMINARY INJUNCTION
Case 3:20-cv-03866-JCS Document 22 Filed 06/17/20 Page 2 of 5
Case 3:20-cv-03866-JCS Document 22 Filed 06/17/20 Page 3 of 5
Case 3:20-cv-03866-JCS Document 22 Filed 06/17/20 Page 4 of 5
Case 3:20-cv-03866-JCS Document 22 Filed 06/17/20 Page 5 of 5
